Citation Nr: 1748137	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a gall bladder disorder, claimed as due to Agent Orange (herbicide) exposure.   


REPRESENTATION

Appellant represented by:	Brett Buchanan, Accredited Agent 


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran served on active duty from November 1957 to June 1961, from August 1963 to January 1976, and from January 1976 to January 1980.  The Veteran died in December 2015, and the appellant is the Veteran's surviving spouse.  The appellant requested to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2017); see also 79 Fed. Reg. 52977-85 (Sept. 5, 2014).  In May 2016, the RO notified the appellant that her status as the substituted claimant had been recognized and approved.  Accordingly, the appellant is substituted.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the RO in Houston, Texas, which, in pertinent part, denied service connection for a gall bladder disorder.  


FINDING OF FACT

In a September 2017 written statement, prior to the promulgation of a decision in the present appeal, the appellant withdrew the service connection issue on appeal.  


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for a gall bladder disorder.  38 U.S.C.A. §7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  An appellant may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

In a September 2017 written statement, prior to the promulgation of a decision in the present appeal, the appellant withdrew the service connection issue on appeal.  As the appellant has withdrawn the issue on appeal in writing, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of service connection for a gall bladder disorder; therefore, the issue will be dismissed.


ORDER

The appeal for service connection for a gall bladder disorder, having been withdrawn, is dismissed. 





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


